Citation Nr: 1545553	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO. 10-28 333 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to service connection for a right knee disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) following an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing on his April 2012 substantive appeal, and the Board scheduled him for a Travel Board hearing on May 20, 2015.  He failed to appear for the scheduled hearing, however, and his hearing request therefore is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

Whenever evidence is received that has not been considered by the agency of original jurisdiction, a remand for that purpose is necessary unless the appellant waives consideration of the evidence by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VA has received additional evidence from the Veteran that was submitted since the RO's most recent statement of the case (SOC) was issued in June 2010.  The new evidence is in the form of medical records not related to the claim before the Board.  Because the newly received evidence is not relevant, and because the Veteran has waived consideration by the RO of this evidence, a remand is not necessary.

The Board has recharacterized the issue on appeal in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran does not have a right knee disorder that is related to his military service.


CONCLUSION OF LAW

The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished. 

In this respect, through a May 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board also finds that the May 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2007 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The May 2007 notice letter also appraised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim.  The Veteran's service treatment records have been associated with the claims file, as have records of VA treatments he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  Additionally, the Veteran was afforded VA examination in February 2008 and an addendum examination in August 2008, report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examination obtained in this case is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings.  The examiner considered the Veteran's statements and provided a rationale for the findings made, relying on and citing to the records reviewed. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that he has a current disability of degenerative joint disease (DJD) of the right knee, claimed as a right knee injury, for which he should be service connected.  The evidence of record comprises the Veteran's service treatment records (STRs), VA treatment records for December 1992 and December 2002, a VA examination in February 2008, with an addendum to the VA examination in August 2008, as well as the Veteran's statements.  

The Veteran's STRs indicate that he had a separation medical examination on October 4, 1963, in which no abnormalities were noted.  He had an in-service motor vehicle accident the next day and was admitted to the emergency room for a right knee injury.  On October 28, 1963, the Veteran was diagnosed with a sprained medial collateral ligament in his right knee.  VA treatment records dated December 1992 and December 2002 do not contain complaints, treatments, or diagnoses for a right knee disorder.  There are no other medical records on file before the Veteran's claim for service connection, 45 years after his discharge from active service.

The Veteran underwent a VA examination in February 2008.  The examiner conducted a full physical evaluation of the Veteran's right knee, and noted that the Veteran claimed constant, localized pain in his right knee, but that he did not receive any treatment for it.  The examiner conducted stability and mobility tests and noted, in relevant parts, that the medial and lateral collateral ligaments stability tests were within normal limits.  The examiner also obtained x-rays, which showed mild degenerative arthritic changes in the right knee.  The diagnosis was DJD of the right knee.

The RO obtained an addendum to the VA examination in August 2008, specifically requesting a medical nexus opinion.  The examiner reviewed the Veteran's STRs and the February 2008 VA examination.  The examiner noted that the Veteran was diagnosed with a soft tissue in-service injury, but that while soft tissue injuries may or may not affect the joint, based on available data and the 45 year time lapse between the injury and the DJD diagnosis, the current disability was less than likely related to the in-service injury.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  While the Board acknowledges that the Veteran sustained an in-service right knee injury to the medial collateral ligament, and is currently diagnosed with DJD of the right knee, the Veteran's claim for service connection for DJD must fail because a clear preponderance of the competent evidence is against the finding of a nexus.  In particular, the Board notes the lack of medical records evidencing complaints, treatments, or other diagnoses of a right knee disorder in the intervening years between the Veteran's discharge and his DJD diagnosis.

The Veteran was not diagnosed with DJD until the February 2008 VA examination.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, the August 2008 VA examination addendum provided a probative opinion on the matter based on a review of the record.  The examiner's opinion is persuasive because it evaluated all available medical evidence of record to support a finding that the in-service soft tissue injury was not related the Veteran's current DJD diagnosis.  Although the VA examiner stated that soft tissue injury may or may not affect the joint, the examiner in fact discussed the absence of a positive relationship between the injury and the joint disorder when he stated that he reviewed the available data, which includes a lack of any post-service medical records that suggest the Veteran had any complaints, or sought any treatments, for his right knee in the years since he left service.  In addition, the examiner did not identify any further relevant information that could be obtained to facilitate a non-speculative determination as to the likelihood that the DJD was due to, or the result of, military service.  There is no indication that the examiner resorted to speculation as a substitute for the consideration of all pertinent facts and available medical facts.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, the examiner's medical opinion represents probative opinion evidence against the claim, and remanding the claim for further evidentiary development would serve no useful purpose. 

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's claim that degenerative changes in his right knee are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2008 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

In so finding, the Board finds particularly persuasive the Veteran's responses in his December 2002 VA treatment records, when he was given a physical examination and reported no pain or injury to his right knee.  The absence of any indication of right knee pain or injury in the record until 2007 (about the time he filed for compensation) also supports the conclusion that the Veteran did not experience chronic knee problems.  This lack of evidence of pain in his right knee is more credible than his recollections forty-five years after the fact and made in the context of a claim for monetary benefits.  Consequently, the Board finds that the Veteran's assertion of having developed a chronic right knee disorder while on active duty that has continued to the present is not convincing.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against these service connection claim.  The Veteran does not have a right knee disability traceable to disease or injury incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for right knee disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


